IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF THE                    §
PETITION OF DEVIN COLEMAN               § No. 365, 2020
FOR A WRIT OF MANDAMUS                  §

                         Submitted: November 10, 2020
                         Decided:   January 8, 2021

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                  ORDER

      Upon consideration of the petition of Devin Coleman for an extraordinary writ

of mandamus, it appears to the Court that:

      (1)   The petitioner, Devin Coleman, seeks to invoke the original jurisdiction

of this Court, under Supreme Court Rule 43, to issue a writ of mandamus vacating

the Superior Court’s denial of his motion for modification of bail and ordering the

Superior Court to hold a new hearing on that motion. The State of Delaware has

filed an answer and motion to dismiss Coleman’s petition. After careful review, we

find that Coleman’s petition manifestly fails to invoke this Court’s original

jurisdiction. Accordingly, the petition must be dismissed.

      (2)   On June 17, 2014, Coleman resolved two criminal cases (Criminal ID

No. 1303012706 and Criminal ID No. 1303004663) by pleading guilty to possession

of a firearm by a person prohibited (“PFBPP”), second-degree conspiracy, second-

degree reckless endangering, and two counts of disregarding a police officer’s
signal. In Criminal ID No. 1303012706, the Superior Court sentenced Coleman as

follows: (i) for PFBPP, as a habitual offender under 11 Del. C. § 4214(a), eight years

of Level V incarceration; (ii) for disregarding a police officer’s signal, two years of

Level V incarceration, suspended for one year of Level III probation; and (iii) for

second-degree conspiracy, two years of Level V incarceration, suspended for one

year of Level II probation.       In Criminal ID No. 1303004663, the Superior Court

sentenced Coleman as follows: (i) for second-degree reckless endangering, one year

of Level V incarceration suspended for one year of Level II probation; and (ii) for

disregarding a police officer’s signal, two years of Level V incarceration suspended

for one year of Level II probation. This Court dismissed Coleman’s untimely appeal

of the Superior Court’s judgment.1

       (3)    In June 2020, Coleman began serving conditional release for his PFBPP

conviction and probation for his other convictions.2                On July 23, 2020, an

administrative warrant was filed for Coleman’s violation of his conditional release

and probation. The violation report alleged that Coleman committed new crimes by

possessing two loaded firearms. In September 2020, a grand jury indicted Coleman

for multiple weapon charges, including PFBPP.




1
 Coleman v. State, 2014 WL 4629376 (Del. Sept. 16, 2014).
2
 An offender released on or after August 8, 2012 serves his conditional release concurrently with
his probation. 11 Del. C. § 4383(c).


                                               2
      (4)    For the violation of conditional release and probation, Coleman’s bail

was initially set at $300,000 cash to be split between Criminal ID Nos. 1303012706

and 1303004663.      This was modified to $180,000 cash for Criminal ID No.

1303012706 and $120,000 cash for Criminal ID No. 1303004663. On August 28,

2020, Coleman’s counsel filed a motion for modification of bail. The Superior Court

denied the motion and ordered that the matter be scheduled for a violation of

conditional release and probation hearing as soon as possible.

      (5)    A contested violation hearing was scheduled for December 11, 2020,

but then continued on that date. At the December 11, 2020 hearing, Coleman waived

his right to counsel. The Superior Court docket does not presently reflect the

scheduling of a violation hearing.

      (6)    On October 30, 2020, Coleman filed a petition for a writ of mandamus

in this Court. In the petition, Coleman asks this Court to order the Superior Court to

vacate the order denying his motion for modification of bail and to hold a new

hearing on that motion. Coleman contends that the current bail is excessive because

he was only on probation for the non-violent felony of disregarding a police officer’s

signal. The State has answered and moved to dismiss the petition.

      (7)    A writ of mandamus will only issue if the petitioner can show: (i) a

clear right to the performance of a duty; (ii) that no other adequate remedy is

available; and (iii) the Superior Court has arbitrarily failed or refused to perform its



                                           3
duty.3 “[I]n the absence of a clear showing of an arbitrary refusal or failure to act,

this Court will not issue a writ of mandamus to compel a trial court to perform a

particular judicial function, to decide a matter in a particular way, or to dictate the

control of its docket.”4

         (8)     There is no basis for the issuance of a writ of mandamus in this case.

Coleman has failed to demonstrate that the Superior Court has arbitrarily failed or

refused to perform a duty to which he has a clear right. The Superior Court set

Coleman’s bail for his violation of conditional release and probation. In arguing that

this bail was excessive because he was only on probation for traffic offenses,

Coleman ignores that he was on conditional release for a violent felony (PFBPP) as

well as probation for second-degree conspiracy and second-degree reckless

endangering. Coleman’s petition for a writ of mandamus must be dismissed.

         NOW, THEREFORE, IT IS ORDERED that the petition for the issuance of a

writ of mandamus is DISMISSED.

                                              BY THE COURT:

                                              /s/ Gary F. Traynor
                                                    Justice




3
    In re Bordley, 545 A.2d 619, 620 (Del. 1988).
4
    Id.


                                                    4